DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non final Office action in response to Applicant’s RCE submission filed on 8/23/2022.  Currently claims 1-6 and 8-25 are pending and claims 1 and 15 are independent.  Claims 1 and 15 have been amended from the previous claim set dated 9/17/2021.  No claims have been newly cancelled and claims 16-25 are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/265,291, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the previously filed application fails to disclose or make any mention of a blockchain or distributed ledger.  

	
	
Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  In response to the amendments and arguments the 35 U.S.C. 103 rejections are withdrawn.  This rejection is withdrawn because none of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-6 and 8-25, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-6 and 8-14 and 16-22) are directed to a statutory category, namely a method.  Claim 15 and its dependent claims (claims 23-25) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1 and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage, record, and convey the communications and transactions (questions/requests/answers) between various parties within a supply chain.  The abstract elements of claims 1 and 15, recite in part “Receive queries…Receive answers…Post answer…Direct system…Communicate answers…”.  Dependent claim 2 adds to the abstract idea the following limitations which recite in part “Receive a plurality of answers…Communicate Answers…”.  Dependent claim 3 adds to the abstract idea the following limitation which recites in part “Post answer…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Receive instruction…”.  Dependent claim 5 adds to the abstract idea the following limitations which recite in part “Receive queries…Receive instructions…”.  Dependent claim 6 adds to the abstract idea the following limitations which recite in part “Receive queries…Receive alternate instructions…”.  Dependent claim 8 adds to the abstract idea the following limitations which recite in part “Receive queries…Forward queries…”.  Dependent claim 9 adds to the abstract idea the following limitation which recites in part “Post answer…”.  Dependent claim 10 adds to the abstract idea the following limitation which recites in part “Not post answer…”.  Dependent claim 11 adds to the abstract idea the following limitation which recites in part “Receive instruction to post answer…”.  Dependent claim 12 adds to the abstract idea the following limitation which recites in part “Receive instruction to not post answer …”.  Dependent claim 13 adds to the abstract idea the following limitation which recites in part “Apply posting list …”.  Dependent claim 14 adds to the abstract idea the following limitation which recites in part “Apply negation list…”.  Dependent claims 16-25 add to the abstract idea the following limitations which recites in part “Query is associated…Direct system…Queries pertain…Answers pertain…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 15.  
Step 2A (Prong 2):  Independent claims 1 and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Device…Electronic communications network…CPU…Network interface…Memory…Blockchain…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
  Additionally, dependent claims 2-6, 8-14, and 16-25 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Device …Electronic communications network…CPU…Network interface…Memory… Blockchain…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage, record, and convey the communications and transactions (questions/requests/answers) between various parties within a supply chain) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in P. 39 – “it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer.”   
Additionally, dependent claims 2-6, 8-14, and 16-25 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-6 and 8-25 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant makes numerous arguments as to how the claimed invention is patent eligible because it is not directed to an abstract idea.  Examiner finds this unpersuasive because under BRI, Examiner interprets the claimed invention as a method of conveying information between entities within a supply chain.  Examiner interprets this to fall within the enumerated bucket of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”   
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the supply chain aspect of the claimed invention.  While this supply chain aspect might be an improvement to the business process of facilitating commerce, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As identified above, the additional elements merely limit the claimed invention to a network/computer environment and that is insufficient with respect to a practical application. 
Examiner will note, however, that if there is some technological aspect to the invention that distinguishes the mechanics of saving qualitative information (as opposed to quantitative information) to a blockchain, those technological aspects should be claimed.  That technological aspect would potentially overcome the 101 rejection.  

Regarding arguments related to the 35 USC § 103 rejections, as addressed above, in response to the amendments and arguments the 35 U.S.C. 103 rejections are withdrawn.  This rejection is withdrawn because none of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nguyen et al. (US 20190258991 A1)
Wang (US 20190363892 A12)
Kroutik (US 20190188411 A1)
Baggs et al. (WO 2017201489 A1)

J. Chen, et al. “A Blockchain Application for Medical Information Sharing.” 2018 IEEE International Symposium on Innovation and Entrepreneurship (TEMS-ISIE), 2018, pp. 1-7, doi: 10.1109/TEMS-ISIE.2018.8478645. [online], [retrieved on 2022-11-19]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/8478645?source=IQplus>
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624